Citation Nr: 0807834	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-08 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
heart disease with prior myocardial infarction, status post 
coronary percutaneous interventions.

2.  Entitlement to service connection for essential 
hypertension.

3.  Entitlement to service connection for osteoarthritis of 
the left wrist, claimed as secondary to service-connected 
residuals, penetrating gunshot wound, left (non-dominant) 
forearm, with radial fracture and median neuropathy, 
involving Muscle Group (MG) VII.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for fungus of the feet.

5.  Entitlement to service connection for a duodenal ulcer.

6.  Entitlement to service connection for diverticulosis, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

7.  Entitlement to an increased initial rating for PTSD, 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John E. Howell, Esquire


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to January 
1950, and from April 1950 to March 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2004, June 
2004 and July 2004 of the Department of Veterans Affairs (VA) 
Regional Offices in Reno, Nevada, Cleveland, Ohio, and Reno, 
Nevada, respectively.  

The issues of entitlement to service connection for 
atherosclerotic heart disease with prior myocardial 
infarction, status post coronary percutaneous interventions, 
essential hypertension, osteoarthritis of the left wrist, 
duodenal ulcer and diverticulosis, and the issue of 
entitlement to an increased initial rating for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if additional 
action is required on his part.




FINDINGS OF FACT

1.  In an April 1992 decision, the RO denied a claim for 
service connection for fungus of the feet.  Although notified 
of that decision in April 1992, the veteran did not initiate 
an appeal.

2.  Evidence associated with the claims file since the RO's 
April 1992 denial was not previously before agency decision 
makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.

3.  Fungus of the feet is attributable to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1. The April 1992 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the final April 1992 RO 
determination, in which the RO denied service connection for 
fungus of the feet, is new and material, and this claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  Fungus of the feet was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), in addition to the 
duties imposed on the underlying claim of service connection, 
the Board finds that, in view of the Board's favorable 
disposition of the claim presently being decided, the VCAA 
and its implementing regulations do not prevent the Board 
from rendering a decision as to this issue.

II.  Analysis

New and Material Evidence

The veteran filed an initial claim for service connection for 
feet fungus in January 1992. The RO denied this claim in 
April 1992.  The veteran did not timely appeal this decision 
and it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2007).  The current claim 
culminates from the appellant's attempt, in June 2002, to 
reopen the previously disallowed claim.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Furthermore, for 
purposes of the "new and material" evidence analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

In the June 2004 rating decision, which is the subject of 
this appeal, the RO appears to have reopened the veteran's 
claim for service connection for feet fungus by addressing 
the claim on a direct service connection basis without regard 
to the issue of finality; however, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7105 to consider the new and 
material evidence issue regardless of the RO's actions.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, 
the Board must first decide whether the veteran has submitted 
new and material evidence that is sufficient to reopen the 
prior adverse April 1992 RO decision.

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the veteran in this case filed an application to reopen a 
claim for service connection for a fungus of the feet in June 
2002, the revised version of 3.156 is applicable in this 
appeal.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this 
case, the last final decision is the RO's April 1992 decision 
denying service connection for fungus of the feet.

The evidence of record at the time of the April 1992 rating 
decision consisted of the veteran's service medical records 
showing that he was treated for complaints of sore heels in 
May 1950.  The veteran reported at that time that he awoke to 
find his heels swollen and inflamed.  Findings showed that 
the heels were slightly swollen with an inflamed area about 
both heels with very questionable beginning streaks of 
redness up the leg.  The veteran was diagnosed as having 
cellulites with lymphangitis (ankle bilateral) organism 
unknown.  He was prescribed penicillin, bedrest, foot soaks 
and was advised to keep his feet elevated.  He returned to 
the clinic the next day where marked improvement was noted.  
He was seen again the following day and was found to be 
asymptomatic.  His service medical records also include a 
March 1951 separation examination report showing a normal 
clinical evaluation of the feet.  In addition to the 
veteran's service medical records, there was an April 1981 
statement from Dr. Galioto stating that he had been treating 
the veteran since 1951 and that one of the conditions he 
treated him for was foot fungus.  

The evidence associated with the claims file since the April 
1992 rating decision includes an August 2003 statement from 
Dr. Loren K. Hansen stating that the veteran had been seen 
periodically since 1988 for a fungal nail condition.  There 
is also a record from James B. Gabroy, M.D., in June 2002, 
stating that he had reviewed the veteran's service medical 
records and that it is "very possible" that the cellulitis 
the veteran experienced in service is directly related to his 
current fungal infections.  The Board finds that this 
evidence is new in that it has not been previously considered 
and is certainly pertinent to the present appeal since it 
relates to current fungal infections.  More importantly, it 
includes a nexus opinion linking the veteran's fungal 
infections to service.  This evidence, when considered with 
evidence previously of record, bears substantially upon the 
specific matters under consideration.  In short, the record 
contains new and material evidence to reopen the claim of 
entitlement to service connection for fungus of the feet.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Turning to the merits of the now reopened claim, the Board 
finds that the evidence is sufficient to grant service 
connection for fungus of the feet.  That is, the evidence 
documents that the veteran complained of sore heels in 
service in May 1950 and was treated with penicillin for 
cellulitis with lymphangitis involving the feet.  The 
evidence also contains a favorable nexus opinion from Dr. 
Gabroy in 2002 relating the veteran's present fungal feet 
infections to the cellulitis he was treated for in service.  
In light of this evidence and the lack of any evidence to the 
contrary, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the preponderance of the evidence 
supports this claim.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
3.303.  Consequently, the claim for entitlement to service 
connection for fungus of the feet is granted.


ORDER

The veteran's claim of entitlement to service connection for 
fungus of the feet has been reopened. 

Service connection for fungus of the feet is granted.


REMAND

The veteran contends that a number of his claimed 
disabilities are secondary to his service-connected PTSD.  In 
October 2004, he submitted a private medical statement from 
James B. Gabroy, M.D., asserting that the veteran suffered 
from arteriosclerotic cardiovascular disease, hypertension, 
stomach ulcers, diverticulosis and osteoarthritis of the left 
wrist and that these disabilities are "more likely than 
not" secondary to the veteran's PTSD.  

Although Dr. Gabroy's statement supports a link between the 
veteran's claimed disabilities and service-connected PTSD, it 
is insufficient upon which to make an informed decision at 
this time.  This is so since Dr. Gabroy provided no rationale 
for his opinion nor did he indicate that he had reviewed the 
veteran's claims file.  Moreover, there is medical evidence 
on file that contradicts and/or is inconsistent with Dr. 
Gabroy's opinion.  
 
Regarding the veteran's claim for service connection for 
atherosclerotic heart disease with prior myocardial 
infarction, status post coronary percutaneous interventions, 
there is a VA examiner's opinion in October 2003 that the 
veteran's atherosclerotic cardiovascular disease is "as 
likely as not" related to his conventional nonservice-
connected risk factors such as age, male sex, hypertension, 
diabetes, hyperlipidemia and prior smoking.  However, the 
examiner goes on to state that based on his review of 
literature, he felt that the veteran's service-connected PTSD 
"could have as likely as not aggravated his cardiovascular 
disease status."  Accordingly, medical clarification is 
required regarding a possible nexus between the veteran's 
heart disease and service-connected PTSD, to include 
consideration on both a direct basis and as secondary to his 
service-connected PTSD.  38 U.S.C.A. § 5107A(d); 38 C.F.R. 
§§ 3.303, 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 
446 (1995) (when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected to the extent of the aggravation).

In terms of the veteran's claims for service connection for 
hypertension and an ulcer disability, in addition to Dr. 
Gabroy's October 2004 terse opinion above relating the 
veteran's hypertension to his PTSD, there is a medical 
statement from Dr. Galioto in April 1981 stating that he had 
been treating the veteran since his discharge from service in 
1951 and that the conditions he treated him for included 
hypertension and ulcers.  Although Dr. Galioto does not 
specify the date that he began treating the veteran for 
hypertension and ulcers, further development is warranted 
regarding the nature and date of onset of these disabilities.  
This is particularly so in light of the presumptive 
provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§  3.307, 3.309, 
which provide that certain diseases, including hypertension 
and duodenal ulcers, are presumed to be service connected if 
manifest to a compensable degree within one year of service.  
Moreover, with respect to the veteran's claim for service 
connection for an ulcer disability, there is medical evidence 
that contradicts Dr. Gabroy's October 2004 nexus statement.  
In this regard, the October 2003 VA examiner said that a 
relationship between the veteran's ulcer and PTSD was 
"unlikely".  

Regarding the veteran's claim for service connection for 
osteoarthritis of the left wrist, in addition to Dr. Gabroy's 
October 2004 opinion relating this disability to the 
veteran's PTSD, and there is also the October 2003 VA 
examiner's opinion relating it to aging.  Both the October 
2003 VA examiner and a July 2000 VA examiner negate a 
relationship between this disability and the veteran's 
service-connected gunshot wound to the upper left extremity.  

In view of the inconsistencies in the medical evidence 
outlined above, the veteran should be afforded thorough and 
contemporaneous examinations regarding his claims for service 
connection for a cardiovascular disability, essential 
hypertension, osteoarthritis of the left wrist, and duodenal 
ulcer that include the examiner's review of the veteran's 
claims file.  This is necessary before the Board can make 
informed decisions on these issues.  38 U.S.C.A. § 5103A(d); 
See 38 C.F.R. § 3.159(c)(4).  

Regarding the claim for service connection for 
diverticulosis, the veteran has not been afforded a VA 
examination on this claim.  Thus, in light of Dr. Gabroy's 
October 2004 medical opinion, a VA examination is warranted.  
See 38 C.F.R. § 3.159(c)(4); Hickson v. West, 12 Vet. App. 
247, 253 (1999); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Lastly, as to the claim of entitlement to an increased 
initial evaluation for PTSD, in light of the medical opinions 
being sought herein as to whether there is a relationship 
between PTSD and various other disorders for which service 
connection is being sought, the Board is of the opinion that 
a current rating examination, and updated treatment records, 
would aid the examiners.  Accordingly, this issue is also 
remanded for further development of the evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify any relevant medical records 
concerning his atherosclerotic heart 
disease, hypertension, duodenal ulcer, 
osteoarthritis of the left wrist and 
diverticulosis that have not already been 
obtained since his service discharge in 
1951.  The RO should obtain copies of any 
pertinent records from all identified 
treatment sources, following the 
procedures set forth in 38 C.F.R. § 3.159 
and associate them with the veteran's 
claims file.  Treatment records from F.M. 
Galioto, M.D. should be specifically 
requested, if the veteran is able to 
provide a current address and authorizes 
the release of records.  VA treatment 
records, covering the period from October 
2006 to the present, should also be 
obtained.  If any identified records 
cannot be obtained, this fact should be 
documented in the claims file.

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
severity of his PTSD.  The claims file 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.  

Following the action taken above, the 
veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of the claimed 
atherosclerotic heart disease with prior 
myocardial infarction, status post 
coronary percutaneous interventions; 
hypertension; duodenal ulcer; 
osteoarthritis of the left wrist; and 
diverticulosis.  It is imperative that the 
claims file be made available to the 
examiners for review of pertinent 
documents therein in connection with the 
examinations.  The examiners should offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that these claimed 
disabilities are related to service or are 
proximately related to a service-connected 
disability, notably PTSD, and also, in the 
case of the left wrist, the service-
connected residuals, penetrating gunshot 
wound, left (non-dominant) forearm, with 
radial fracture and median neuropathy, 
involving MG VII.  If the claimed 
disabilities are not caused by 
(proximately due to or the result of) a 
service-connected disability, then the 
examiner should provide an opinion as to 
whether they are aggravated (permanently 
worsened beyond the normal progress of the 
disorder) by a service-connected 
disability. If aggravation is shown, the 
examiner should indicate the extent to 
which such disability has been aggravated.  
The examiners should explain the basis for 
any opinion reached.

3.  Thereafter, the RO should review the 
record and determine if the benefits 
sought can be granted.  If the benefits 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


